Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The amendment to the claims in the Notice of Allowance filed 3/3/2022, was confusing for the following, due to there being 2 occurrences of “diameter” in those lines. Therefore, the following claims, amended in the Notice of Allowance, have been amended as follows:
In claim 2 line 8 --radius from the longitudinal axis-- has replaced “diameter”, first occurrence;
In claim 3 line 8 --radius from the longitudinal axis-- has replaced “diameter”, second occurrence;
In claim 15 line 27 --radius from the longitudinal axis-- has replaced “diameter”, first occurrence;
In claim 15 line 38 --radius from the longitudinal axis-- has replaced “diameter”, second occurrence.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745